UNITED STATES DISERET EGE RW-03127-VM Document 11-2 Filed 05/09/19 Page 1 of 1
SOUTHERN DISTRICT OF NEW YORK

EXCELSIA LEATHERWARE COMPANY N .
. COURT DATE & TIME: AT

INDEX #: 1:19 CV 03127
DATE FILED: 04/08/2019

 

 

Plainti Job #: 500147
s an Client Filed
KENNETH HOROWITZ AND BAG STUDIO LLC POLLOCK COHEN LLP
60 BROAD STREET 24TH FL
NEW YORK, NY 10004
Defendant
CLIENT’S FILE NO.: AFFIDAVIT OF SERVICE

STATE OF NEW YORK: COUNTY OF QUEENS ss:

Robert Piaskowy , being duly sworn deposes and says deponent is not a party to this action and is over the age of eighteen years and resides in
the state of New York.

That on 4/10/2019 at 2:03 PM at 10 W 33RD STREET ROOM 528, NEW YORK, NY 10001 deponent served the within SUMMONS IN A
CIVIL ACTION, COMPLAINT AND DEMAND FOR JURY TRIAL on MR KENNETH HOROWITZ therein named
After your deponent was unable with due diligence to serve the recipient by personal delivery, service was made by delivering a true copy
thereof to and leaving with GINA TRANI CO-WORKER a person of suitable age and discretion at 10 W 33RD STREET ROOM 528, NEW
YORK, NY 10001 said premises being the recipient’s actual place of business within the State of New York.

Deponent completed service by depositing a copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT AND DEMAND FOR JURY
TRIAL on 04/11/2019 in a postpaid, properly addressed envelope by first class mail, bearing the legend Personal & Confidential and not
indicating legal action, in an official depository under the exclusive care and custody of the United States Post Office in the State of New
York.

Mailing was made to 10 W 33RD STREET ROOM 528, NEW YORK, NY 10001

Deponent previously attempted to serve the above named individual on

Said documents were conformed with index number and date of filing endorsed thereon.

A description of the person served on behalf of the defendant is as follows:

Approx Age: 22 - 35 Yrs., Approx Weight: 100-130 Lbs., Approx Height: 5’ 4” - 5' 8", Sex: Female, Approx Skin: White, Approx Hair:
Blonde

Other:

Deponent spoke to GINA TRANI

Inquired as to the MR KENNETH HOROWITZs place of residence and received a positive reply and confirmed the above address of MR
KENNETH HOROWITZ and asked whether MR KENNETH HOROWITZ was in active military service of the United States or the State of
New York in any capacity, or is a dependant of anyone in the military and received a negative reply and that the MR KENNETH HOROWITZ
always wore civilian clothes and no military uniform. The source of my information and the grounds of my belief are the conversations and
observations above narrated. Upon information and belief | aver that the MR KENNETH HOROWITZ is not in the military service of New
York State or of the United States as that the term is defined in either the State or in Federal statutes.

f
Sworn to before me on 04/11/2019
DEBRA A SCOTT 018C6137374 A {TJ

Notary Public State of NEW YORK [a]

QUEENS County, Commission Expires 11/21/21 , Robert Piaskowy
1298947

SUPREME JUDICIAL SERVICES, INC. 371 MERRICK ROAD - ROCKVILLE CENTRE, N.Y. 11570 Lic# 1092373
